DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on January 14, 2021 have been received and entered. Claims 1, 4 have been amended, while claims 3, 5-7, 9-28 have been canceled. Claims 29 and 30 have been newly added.  Claims 1-2, 4, 8, 29 and 30 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 28 (group I) in the reply filed on August 26, 2020 is acknowledged.
Claims 8, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2020.
Claims 1-2 and 4 are under consideration.

Priority
This application is a 371 of PCT/JP2017/007198 filed on 02/24/2017 that claims priority from Japanese application 2016-034510 filed on 02/25/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Maintained-Claim Rejections - 35 USC § 112-scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4 remain  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises (i) a homozygous inactivation of endogenous DOCK8 gene such that no functional DOCK8 protein is produced, (ii) said mouse genome further comprising a nucleic acid encoding AND TCR, wherein the AND transgene is a rearranged T cell receptor  in said mouse, wherein said mouse spontaneously develops atopic dermatitis,  exhibits higher scratching behavior and higher IL-31 expression as compared to wild type mouse,  does not reasonably provide enablement for model for any other genotype of mouse that spontaneously develops atopic dermatitis, mouse having any other mutation  in DOCK8 protein is not formed in CD4+ T cells, any chimeric mouse animal having a mutation in one or few cells being model for any disease, or any nonhuman animal without any phenotype . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant disagree with the rejection arguing claims 1, 2, and 4 have been amended and they comply with the requirements for enablement. Applicant argue that claim 1 has been amended according to the suggestion in the pending Office Action. Accordingly, the instant rejection has been overcome.
In response, it is noted that amended base claims recite an atopic dermatitis model mouse which spontaneously develops atopic dermatitis, wherein the mouse is produced by a method comprising: introducing  i)_any gene mutation in which a complex comprising dedicator of cytokinesis 8 (DOCK8) protein, mammalian STE20-like kinase 1 (MST1) protein, and endothelial PAS domain protein 1 (EPAS1) protein is not formed in CD4+ T cells, and (ii) an AND T cell receptor (TCR) transgene randomly integrated in any number of cells into the mouse. Dependent claims limit the gene mutation to be any knockdown or knockout of DOCK8 gene or MST1.  It is relevant to point out that of instant specification teaches atopic dermatitis Ex parte Singh, 17 USPQ2d 1714 (BPAI1991). It is also well established in case law that the specification must teach those of skill in the art how to make In re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991).  For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed. This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the working examples provided and scarcity of guidance in the specification, the level of skilled artisan which is high, and the unpredictable nature of the art.

Withdrawn- Claim Rejections - 35 USC § 102
Claims 1-2 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al Blood, 119 (19), 4451-4461, 2012, IDS) as evidenced by Su et al (Curr Opin Allergy Clin lmmul., 2010, 10(61), pages 515-520, IDS). In view of Applicants’ amendment of base claim 1, introducing the limitation “of clams 3 and 5”, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Maintained-Claim Rejections - 35 USC § 103-necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4  are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al Blood, 119 (19), 4451-4461, 2012), Kaye et al (Journal of Immunology, 1992 3342-3353, IDS)/Udea et al (hereafter 1, Nature Communication, 3, 1098, 1-13),  Ueda et al ( hereafter 2, Journal of Clinical and Experimental Medicine, 2013, 247, 6, 565-566, IDS) and Nobb et al (Acta Derm Vererol, 2012, 92, 24-28). Applicant’s amendments to the introducing the limitation of claim3, 5  and mouse which spontaneously develops atopic dermatitis, necessitated new grounds of modified  rejection that is presented below. Instant rejection is applied to the breadth of the claims directed to the genotype of the mouse. Claims 1 and 2 are product by process claim.
With respect to claim 1, Harada et al teach a transgenic mouse whose genome comprises heterozygous or homozygous inactivation of endogenous DOCK8 gene (DOCK8+/-- or DOCK8-/) such that no functional DOCK8 protein is produced and therefore the CD4+ T cells cannot de facto form the complex containing DOCK8 (see page 4453, col. 1, last para. and figure 1C supplemental). It is further disclosed that homozygous inactivation caused by Dock8 mutation results in impaired T cells, hyper IgE and are susceptible to atopic dermatitis (see page 4451, col. 2, last para. to page 4452, col. 1, para. 1). Likewise, Udea et al teach OT-II TCR expressing transgenic mouse (see page 12, col. 1, para. 3). It is disclosed that Mst1-deficient mice generated by gene-targeted or -trapped Mst1 exhibit hypoplastic lymphoid organs because of defective lymphocyte trafficking. Thymocyte egress in Mst1-deficient mice is also impaired (see page 2, col. 1, para. 2). The combination of reference differ from claimed invention by not disclosing crossing AND TCR transgenic mouse with DOCK8-/- mouse. Harada et al/ Udea differ from claimed invention by not disclosing (i) a rearranged T cell receptor (TCR) is expressed in said mouse, wherein  the TCR is AND.
Before the effective filing date of instant application, Kaye et al teach feature of expression of a rearranged T cell receptor (TCR) (as a transgene, e.g. AND). The reference teaches AND TCR transgenic mice expressing both V alpha 11 and Vbeta3 (see page 3343, col, 1, para. 5). 
Udea (2) teaches crossing TCR expressing transgenic mouse with mouse whose genome comprises Mst1 gene knockout gene (see page 565-566).
It would have been obvious for one of ordinary skill in the art to modify the mouse taught by Harada/Udea(1) by crossing with AND TCR expressing transgenic mouse disclosed in Kye to produce a DOCK8-/- AND TCR or MST1-/- AND TCR transgenic mouse, for producing a mouse showing atopic dermatitis, before the effective filing of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art recognized that IL-31 expressed by CD4 T cells increases the inflammatory infiltrate resulting in atopic dermatitis (see Nobb). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported crossing mouse with impaired CD4+ T cells with TCR transgenic mouse to produce Mst-/- TCR transgenic mouse. Further, crossing Dock8-/- mouse with TCR transgenic mouse would allow CD4+ T cells in mouse of Harada to secrete greater IL-31 resulting in greater inflammatory reaction associated with atopic dermatitis. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices /dcom/bpai/prec/fd071925.pdf).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to arguments
Applicant disagree with the rejection arguing claim is directed to an atopic dermatitis model mouse which spontaneously develops atopic dermatitis, wherein the mouse is produced according to a particular method. This facet of the claimed invention is a unique feature of the claimed invention as evidenced by the specification as filed for the captioned application, which states that by crossing certain mice, “an atopic dermatitis model non-human animal in which atopic dermatitis spontaneously develops appears in offspring thereof” (see paragraph [0122] of spontaneously develops atopic dermatitis. Furthermore, none of Kaye, Udea 1, Udea 2, or Nobbe cures this deficiency. Applicant argues that a person of ordinary skill in the art would not have been motivated to combine the teachings of Harada in view of Kaye/Udea 1, Udea 2, and Nobbe with the requisite reasonable expectation of success to arrive at the invention defined by independent claim 1. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, claims 1 and 2 are drawn to a product by process claims. Harada et al teach a transgenic mouse that is produced by homozygous inactivation of endogenous DOCK8 gene (DOCK8-/) such that no functional DOCK8 protein is produced and therefore the CD4+ T cells cannot de facto form the complex containing DOCK8 (see page 4453, col. 1, last para. and figure 1C supplemental). It is further disclosed that homozygous inactivation caused by Dock8 mutation results in impaired T cells, hyper IgE and are susceptible to atopic dermatitis (see page 4451, col. 2, last para. to page 4452, col. 1, para. 1). Likewise, Udea et al teach OT-II TCR expressing transgenic mouse (see page 12, col. 1, para. 3) that Mst1-deficient mice generated by gene-targeted or -trapped Mst1 exhibit hypoplastic lymphoid organs because of defective lymphocyte trafficking. Thymocyte egress in Mst1-deficient mice is also impaired (see page 2, col. 1, para. 2). As previously indicated, Kaye teaches the production of transgenic mice that expressing the AND TCR, wherein all T cells in H-2b/a animals expressed the transgene-encoded TCR as detected by anti-V region monoclonal antibodies.  The feature "expression of a rearranged T cell receptor (TCR)" (as a transgene AND) is described in Kaye et al as providing the same advantages as contemplated in the instant application. One of ordinary skill in the art seeking to produce a model for atopic dermatitis would be motivated to cross the DOCK8-/- or MST1-/- mouse of  Harada/ Udea because prior art recognized that IL-31 expressed by CD4 T cells increases the inflammatory infiltrate resulting in atopic dermatitis (see Nobb). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported crossing mouse with impaired CD4+ T cells with TCR transgenic mouse. Further, crossing Dock8-/- or Mst1-/- mouse with AND TCR transgenic mouse would allow CD4+ T cells in mouse of Harada or Udea to secrete greater IL-31 resulting in greater inflammatory reaction associated with atopic dermatitis. The phenotype of spontaneously developing atopic dermatitis would be implicit to the resulting mouse whose genome comprises homozygous inactivation of Dock8 and expresses rearranged AND TCR to -/- AND TCR or MSt1-/- AND TCR transgenic mouse, with a reasonable expectation of success.
Examiner’s Note: Should applicant amend the base claim to recite specific genotype that is commensurate with the spontaneous development of atopic dermatitis and mouse exhibits higher scratching behavior and higher IL-31 expression as compared to wild type mouse, instant obviousness rejection will be overcome, pending further condition. 
Conclusion
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632